Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 12-16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Keller (EP 3 514 768)
Keller teaches
1. A ballot processing method for a secret ballot, the ballot processing method being executed with a multifunction printer connected to a remote end via a network and comprising the steps of: 
5inputting at least one ballot image and assigning a unique code to the ballot image (Keller, Fig. 3, par. 29); 
creating a tamper-proof reference ballot file according to the ballot image having the unique code (Keller, par. 29-31, 39-41, 44-46); and 
sending the tamper-proof reference ballot file to the remote end and outputting a paper reference ballot accordingly (Keller, Fig. 6, par. 38, 57).  
102.1, wherein the unique code comprises a serial number and a category datum (Keller, Fig. 3, 5, par. 29-31, 39-41, 44-46).  
3.2, wherein the serial number comprises a dynamic continuous number, and the dynamic continuous number increases by 1 in response to each additional ballot image 15captured (par. 29).  
4.3, wherein the category datum comprises a region datum, a polling booth datum, a subject datum, a time datum, a shop datum or an issue datum (Keller,  Fig. 3, 5, par. 29-31, 39-41, 44-46).  
6.5, further 5comprising a check process, the check process comprising the step of fetching the paper reference ballot output and comparing its unique code with the unique code of the tamper-proof reference ballot file stored to generate a comparison result (par. 17: A random ballots sample may be pulled from the stack after tabulation, and their ballot numbers looked up on the resulting ballot image file and the marked votes are compared between the hard copy and the image files, 25 to detect substitution ballots).  
Re claims 7-10, 12-16, see discussion regarding claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (EP 3 514 768) in view of Grossberg (US 20150039403)
Re claim 5.4, Keller is silent to wherein a digital certificate is not only attached to the ballot image having the unique code but also encrypted to generate the tamper-proof reference ballot file.  
Grossberg discloses a method in which a ballot is encrypted with at least an identifier using keys and wrapped with digital signature (par. 34-35, 52-53, 77). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Grossberg to protect the integrity of the ballot as well as the identity of the voter.  Although not mentioning digital certificate, the feature is well understood in the art and is considered and obvious extension of Grossberg’s teachings.
Re claims 11, 17, see discussion regarding claims above.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (EP 3 514 768) in view of Grossberg (US 20150039403) and Backert (US 20150310686)
Re claim 18, Keller is silent to a communication unit connected to a ballot backup server at a remote end via a network and connected to the processing module, wherein the processing module controls the communication unit to send, via the network, the tamper-proof reference ballot file to the ballot backup server for storage.  
Backert discloses a Database mirror server 106 can store identical data as that on database server 105, to serve as a backup in case of malfunction. In one embodiment, database mirror server 106 is present in a different location than database server 105, to further mitigate the risk of data loss. Database mirror server 106 can use available replication techniques, such as mirroring and clustering, to provide a backup of database server 105 (par. 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Backert to prevent loss of ballot and voter data.
Re claim 19.18, further comprising a prompt unit connected to the processing module, wherein the processing module receives the paper reference ballot from the scanner, compares the unique code of the paper reference ballot received with the unique code of the tamper-proof reference ballot file stored to generate a comparison result, and controls the prompt unit to send a prompt datum when the comparison result shows that their unique codes are different (although not disclosing a prompt unit, this feature is well understood in the art and considered an obvious extension of the prior art’s teachings

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887